Citation Nr: 9908654	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  96-41 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back disorder, 
to include spondylolysis, L5, unilaterally; lumbar 
radiculopathy; lumbar levroscoliosis; Schmorl's node; 
posterior bulging annuli at L4-L5, L5-S1; lumbar strain; 
degenerative disc disease; lumbalgia; subluxation L5; 
myospasms; and low back syndrome due to disc degeneration L5-
S1.

2.  Entitlement to an increased evaluation for bilateral 
cavus foot with pes planovalgus deformity, hallux 
abductovalgus, heel spur syndrome and chronic plantar 
fasciitis, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1979 to June 
1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for bilateral cavus foot with pes 
planovalgus deformity, hallux abductovalgus, heel spur 
syndrome and chronic plantar fasciitis and assigned a 
30 percent evaluation.  The RO denied service connection for 
low back condition.

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Competent evidence attributing spondylolysis, L5, 
unilaterally; lumbar radiculopathy; lumbar levroscoliosis; 
Schmorl's node; posterior bulging annuli at L4-L5, L5-S1; 
lumbar strain; degenerative disc disease; lumbalgia; 
subluxation L5; myospasms; and low back syndrome due to disc 
degeneration L5-S1, to service or a service-connected 
disability is not of record.

2.  Bilateral cavus foot with pes planovalgus deformity, 
hallux abductovalgus, heel spur syndrome and chronic plantar 
fasciitis is currently manifested by tenderness in the distal 
aspect of the heel pad and plantar fascia of the right foot 
and pain on palpation of the medial calcaneal tubercle 
bilaterally and bilateral hallux deformities.


CONCLUSIONS OF LAW

1.  The claim for service connection for low back disorder, 
to include spondylolysis, L5, unilaterally; lumbar 
radiculopathy; lumbar levroscoliosis; Schmorl's node; 
posterior bulging annuli at L4-L5, L5-S1; lumbar strain; 
degenerative disc disease; lumbalgia; subluxation L5; 
myospasms; and low back syndrome due to disc degeneration L5-
S1, is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Bilateral cavus foot with pes planovalgus deformity, 
hallux abductovalgus, heel spur syndrome and chronic plantar 
fasciitis is no more than 30 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 5278 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has contended that her current low back 
disorder is due to service and/or due to her service-
connected bilateral cavus foot with pes planovalgus 
deformity, hallux abductovalgus, heel spur syndrome and 
chronic plantar fasciitis.  She has further contended that 
her bilateral cavus foot with pes planovalgus deformity, 
hallux abductovalgus, heel spur syndrome and chronic plantar 
fasciitis is worse than the 30 percent evaluation 
contemplates.

I.  Direct service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant did not serve during a time of war.  Thus, 
entitlement to application of 38 U.S.C.A. § 1154(b) is not 
warranted.

Service medical records reveal that in April 1979, the 
appellant complained of back pain at T3.  She reported that 
while exercising, she heard a "pop" in her back and 
immediately after the pop, she experienced sharp pain in that 
area.  The appellant stated that there was no numbness or 
tingling in her extremities.  It hurt to breath, cough, laugh 
or anything that caused body motion.  She reported that there 
was no previous history of back problems.  The examiner 
stated that there was good range of motion with pain at T3-T4 
on back extension and lateral deviation.  She did full 
flexion.  Deep tendon reflexes were normal, and she had good 
muscle strength by opposition.  X-rays of the thoracic spine 
were normal.  The assessment was back strain.  In a separate 
document, dated April 1979, a diagnosis of thoracic strain 
was entered.  At separation, examination of the appellant's 
spine and other musculoskeletal system was normal.  In a 
report of medical history completed by the appellant at that 
time, she stated "no" to ever having or having now 
recurrent back pain.

Private medical records from Dr. Anthony Antonucci reveal 
that the appellant was seen in May 1995 with complaints of 
pain relating to the sciatic nerve.  She reported that the 
pain started from the buttocks and down to her toes.  She 
stated that the pain started 10 days ago in the left leg and 
that she had had the same problem.  Examination of the 
appellant's spine revealed full range of motion and negative 
straight leg raising.  She was tender in the sacroiliac 
region on the left.  The assessment was sacroiliitis. 

The appellant underwent a VA examination in January 1996.  
The appellant reported the "pop" incident in service, and 
that she had had intermittent low back pain.  She reported 
numbness radiating to the toes of her lower extremities, left 
more than right.  Deep tendon reflexes were 2+ bilaterally 
and symmetrical.  Motor strength was 5/5 bilaterally in the 
upper and lower extremities.  X-rays of the lumbosacral spine 
were taken and demonstrated a questionable spondylolysis at 
L5 unilaterally.  The VA examiner entered a diagnosis of 
questionable spondylolysis at L5 unilaterally with 
intermittent subjective complaints of low back pain.  

In a March 16, 1994, letter, Sheldon Lieberman, a physical 
therapist stated that the appellant had first come to see him 
earlier that month with a diagnosis of low back pain and 
lumbar radiculopathy.  Mr. Lieberman stated that the 
appellant reported that three years ago "she was involved in 
a car accident with back injury."  There was moderate spasm 
noted along the left lumbar to gluteal area.  Mr. Lieberman 
noted that the appellant would be seen three times a week.

A private medical record, dated September 1996, from Dr. 
Christine M. Keidel revealed that she was treating the 
appellant for low back syndrome due to disc degeneration, L5-
S1.

Of record are reports from Nancy I. Irven from January 1997 
to May 1997.  The appellant was seen in January with 
complaints of low back pain bilaterally.  Dr. Irven used high 
volt galvanic current on the appellant's spine.  In later 
January 1997, Dr. Irven stated that she believed the 
appellant's symptoms were improving.  She noted muscle spasms 
in the appellant's spine.  Her diagnosis was degenerative 
disc disease, lumbalgia, subluxation L5, and myospasms.  

The appellant underwent an examination in December 1997 by 
Dr. F. J. Mwaisela.  Dr. Mwaisela stated that the appellant 
had reported progressive back pain of one year duration.  The 
appellant reported excruciating back pain, which at times 
radiated to either the left or the right lower extremity with 
occasional weakness.  She reported that she was told that she 
may have compressed discs in her back.  She stated that 
recently the pain had been so bad that she was unable to do 
her activities of daily living.  Examination of there 
appellant's musculoskeletal system revealed some tenderness 
to deep percussion in the lower back.  Straight leg raising 
was negative bilaterally.  Motor strength was 5/5 in the 
lower extremities.  Deep tendon reflexes were 2+ bilaterally.  
The assessment was history of chronic low back pain in the 
setting of a nonfocal neurological examination with a history 
highly suggestive of a disc or lumbosacral radiculopathy.  

Dr. Mwaisela recommended x-rays and an MRI.  X-rays revealed 
mild Schmorl's nodes, no fractures, and mild lumbar 
levoscoliosis.  An MRI revealed mild posterior bulging annuli 
present at L4-L5 and L5-S1.  There was no central canal or 
foraminal stenosis and the central canal was slightly 
congenitally small in size.

The appellant was seen by a physical therapist, Brian L. 
Mundy, in January 1998.  Mr. Mundy stated that the appellant 
reported years of chronic back pain symptoms, varying in 
intensity.  The appellant reported that she had a bout of 
intense pain approximately five to six years ago, where she 
underwent therapy, which was positive.  She stated that the 
symptoms had returned in the last three years and that she 
was in pain about 80 percent of the time.

The appellant underwent a VA examination in March 1998.  The 
appellant reported that she had experienced low back pain 
while doing training exercises in the military in 1979.  The 
appellant reported that over the last seven years, her low 
back pain has radiated posteriorly down her lower extremities 
to below her knees.  She denied numbness and weakness in her 
lower extremities.  She stated that she was able to walk 30 
minutes and then had to stop.  The VA examiner noted that the 
appellant brought in her December 1997 MRI, which the VA 
examiner stated showed no evidence of herniated nucleus 
pulposus, but noted that the appellant had degenerative 
changes throughout.  Upon physical examination, the VA 
examiner stated that range of motion was minimal with flexion 
and normal with extension.  Motor strength was 5/5 throughout 
and sensory was intact.  Deep tendon reflexes were 2+ 
throughout knees and ankles bilaterally.  Straight leg 
raising and crossed straight leg raising were negative.  The 
lumbar plain films were reviewed and revealed normal 
alignment, normal neural foramen, and no evidence of 
decreased disk space height and no evidence of 
spondylolisthesis.  The assessment was lumbar strain.  The VA 
examiner stated that he appellant had no clinical suspicion 
of lumbar herniated disk and no evidence of lumbar neurogenic 
claudication.  The VA examiner stated that the films 
correlated such findings.

The appellant's claim for service connection for low back 
disorder, to include spondylolysis, L5, unilaterally; lumbar 
radiculopathy; lumbar levroscoliosis; Schmorl's node; 
posterior bulging annuli at L4-L5, L5-S1; lumbar strain; 
degenerative disc disease; lumbalgia; subluxation L5; 
myospasms; and low back syndrome due to disc degeneration L5-
S1, is not well grounded.  The appellant is competent to 
report an injury to her back in service (the popping sound in 
her back), and the service medical records support such 
finding with a diagnosis of thoracic strain.  The appellant 
has brought forth current diagnoses of a low back disorder; 
however, she has not brought forth the necessary nexus 
evidence between the current diagnoses of spondylolysis, L5, 
unilaterally; lumbar radiculopathy; lumbar levroscoliosis; 
Schmorl's node; posterior bulging annuli at L4-L5, L5-S1; 
lumbar strain; degenerative disc disease; lumbalgia; 
subluxation L5; myospasms; and low back syndrome due to disc 
degeneration L5-S1 and service.  See Caluza, supra.  

The only nexus evidence is the appellant's contention that 
the current diagnoses of spondylolysis, L5, unilaterally; 
lumbar radiculopathy; lumbar levroscoliosis; Schmorl's node; 
posterior bulging annuli at L4-L5, L5-S1; lumbar strain; 
degenerative disc disease; lumbalgia; subluxation L5; 
myospasms; and low back syndrome due to disc degeneration L5-
S1 are related to service.  Regardless of such, the appellant 
has not been shown that she possesses the requisite knowledge 
of medical principles that would permit her to render an 
opinion regarding matters involving medical causation or 
diagnosis.  See Espiritu, 4 Vet. App. at 494; see also 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en banc) 
("[w]here the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is ordinarily required to fulfill the well-grounded claim 
requirement of section 5107(a)").  It must be noted that in 
March 1994, the appellant reported to the physical therapist 
that she had injured her back in a car accident three years 
ago.  It must be further noted that the incident in service 
was related to her thoracic spine where the current diagnoses 
of a low back disorder have addressed only the lumbar and 
lumbosacral spine.  The appellant has failed to submit 
competent medical evidence of a nexus between the current 
diagnoses of spondylolysis, L5, unilaterally; lumbar 
radiculopathy; lumbar levroscoliosis; Schmorl's node; 
posterior bulging annuli at L4-L5, L5-S1; lumbar strain; 
degenerative disc disease; lumbalgia; subluxation L5; 
myospasms; and low back syndrome due to disc degeneration L5-
S1and a disease or injury in service, and thus the claim for 
service connection for low back disorder, to include 
spondylolysis, L5, unilaterally; lumbar radiculopathy; lumbar 
levroscoliosis; Schmorl's node; posterior bulging annuli at 
L4-L5, L5-S1; lumbar strain; degenerative disc disease; 
lumbalgia; subluxation L5; myospasms; and low back syndrome 
due to disc degeneration L5-S1, is not well grounded.  See 
Caluza, supra.

II.  Secondary service connection

Under 38 C.F.R. § 3.310(a) (1998), service connection shall 
be awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury . . . ."  A 
claim for secondary service connection, like all claims, must 
be well grounded.  38 U.S.C.A. § 5107(a); Reiber v. Brown, 7 
Vet. App. 513, 516 (1995).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy, 1 Vet. App. at 81.  A 
well-grounded claim for secondary service connection requires 
evidence of a current disability as provided by a medical 
diagnosis, a service-connected disease or injury, and 
competent evidence providing a nexus between the two.

The appellant has a current diagnosis of spondylolysis, L5, 
unilaterally; lumbar radiculopathy; lumbar levroscoliosis; 
Schmorl's node; posterior bulging annuli at L4-L5, L5-S1; 
lumbar strain; degenerative disc disease; lumbalgia; 
subluxation L5; myospasms; and low back syndrome due to disc 
degeneration L5-S1.  

The appellant's claim for entitlement to service connection 
for low back disorder, to include spondylolysis, L5, 
unilaterally; lumbar radiculopathy; lumbar levroscoliosis; 
Schmorl's node; posterior bulging annuli at L4-L5, L5-S1; 
lumbar strain; degenerative disc disease; lumbalgia; 
subluxation L5; myospasms; and low back syndrome due to disc 
degeneration L5-S1 as secondary to the service-connected 
bilateral cavus foot with pes planovalgus deformity, hallux 
abductovalgus, heel spur syndrome and chronic plantar 
fasciitis is not well grounded.  See Caluza, supra.  

The appellant is service connected for bilateral cavus foot 
with pes planovalgus deformity, hallux abductovalgus, heel 
spur syndrome and chronic plantar fasciitis.  As stated 
above, the appellant has also established that she has a 
current diagnoses of spondylolysis, L5, unilaterally; lumbar 
radiculopathy; lumbar levroscoliosis; Schmorl's node; 
posterior bulging annuli at L4-L5, L5-S1; lumbar strain; 
degenerative disc disease; lumbalgia; subluxation L5; 
myospasms; and low back syndrome due to disc degeneration L5-
S1.  What the appellant has failed to show is competent 
evidence which states that the diagnoses involving the spine 
are proximately due to or the result of the service-connected 
bilateral cavus foot with pes planovalgus deformity, hallux 
abductovalgus, heel spur syndrome and chronic plantar 
fasciitis.  In fact, there is evidence to the contrary.  The 
appellant underwent a VA examination in March 1998.  The VA 
examiner stated the following:

I am asked to comment on whether [the 
appellant's] foot deformities could 
aggravate her back condition.  I do not 
feel it is likely that the back condition 
is in any way aggravated by the condition 
in the bilateral feet.  I feel that the 
patient's foot deformities and foot pain 
are present bilaterally.  This would not 
cause her to limp or make her back 
asymmetric during walking.  I, therefore, 
do not feel the back condition is related 
to the foot condition.

This evidence goes against the appellant's claim that her low 
back disorder is a result of her bilateral cavus foot with 
pes planovalgus deformity, hallux abductovalgus, heel spur 
syndrome and chronic plantar fasciitis.  The other medical 
evidence of record is silent and thus the nexus element 
required by Reiber to well ground the claim fails.  See 
Reiber, supra. 

III.  General duty

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in August 1996 and supplemental 
statements of the case in September 1998 and November 1998.  
In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim.  This Board Member 
recognized the inadequacy of the evidence and provided the 
veteran an opportunity to cure the defect.

IV.  Increased evaluation

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for bilateral cavus foot with pes 
planovalgus deformity, hallux abductovalgus, heel spur 
syndrome and chronic plantar fasciitis is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, where the 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of an 
evaluation for the disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
evaluation and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 225 (1995).  The Board has continued the 
issue as entitlement to an increased evaluation since service 
connection has been granted.  The appellant is not prejudiced 
by this naming of the issue.  The Board has not dismissed any 
of the issues and the law and regulations governing the 
evaluation of the disability is the same regardless of how 
the issue has been phrased.  See Fenderson v. West, No. 96-
947 (U.S. Vet. App. January 1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  Fenderson, 
slip op. at 17.  However, the U.S. Court of Appeals for 
Veterans Claims (formerly the Court of Veterans Appeals) did 
not provide a substitute name for the issue.  In reaching the 
determination below, the Board has considered whether staged 
evaluations should be assigned.  The Board concludes that the 
disability addressed has not significantly changed and a 
uniform evaluation is appropriate in this case.

The appellant has been recently examined and her medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

The appellant was seen by Dr. Barbara Haskell in June 1994.  
Dr. Haskell noted that this the appellant's reported right 
heel pain which had begun approximately four weeks ago.  The 
appellant stated that she had been using inexpensive tennis 
shoes and playing on a hard court.  He stated that she 
stepped on a pebble two weeks ago, which aggravated her 
symptoms.  She reported a history of a hairline fracture over 
the dorsal aspect of her foot approximately 8 years ago.  She 
had not played tennis for the last week with minimal 
improvement.  Upon examination, the right foot had point 
tenderness in the medial aspect of the heel pad distally.  
There was no bony abnormality appreciated.  Neurovascular was 
intact and there was no tenderness over the Achilles tendon.  
The assessment was right foot pain with probable plantar 
fasciitis.

The appellant was seen again by Dr. Haskell in September 
1994.  The appellant stated that she had tried to use the 
very expensive tennis shoes, heel cuffs, and support without 
only minimal improvement.  Upon examination, the right heel 
pad had slight tenderness in the distal aspect, but without 
palpable abnormalities.  Neurovascular was intact.  The 
assessment was plantar fasciitis and rule out heel spur.  X-
rays were taken at that time which revealed no evidence of 
fracture or dislocation.  The articular surfaces were intact.  
The soft tissues presented a normal appearance.

The appellant was seen by Dr. Antonucci in September 1994 
with complaints of heel pain.  Dr. Antonucci stated that the 
appellant's heel was positive for tenderness.  The assessment 
was painful heel.

In an October 1994 letter, Dr. Noah S. Finkel stated that the 
appellant reported pain in her right foot and heel since May 
1994.  Dr. Finkel noted that she had tried "all sorts of 
anti-inflammatory agents and other modalities without any 
change in her symptoms."  The appellant reported that she 
was most symptomatic in the morning upon arising and when 
standing after sitting for a while.  She described pain as 
being in the distal medial aspect of the right heel.  
Examination of the appellant's right foot revealed a slight 
tightness in the Achilles tendon.  There was definite 
tenderness at the center of the heel and the distal medial 
aspect of the calcaneus and plantar fascia.  Flexor hallucis 
longus tendon was not as symptomatic.  An x-ray revealed a 
very small heel spur.  Dr. Finkel stated that it was his 
impression that the appellant had plantar fasciitis.  He 
suggested warm soaks and gentle stretching exercises with 
heel elevation.  Dr. Finkel noted that he had spoken with her 
about shoe inserts including orthotics and modification and 
rubber foam, etc.  He recommended injections of 
corticosteroid if this did not resolve her problems.

In a September 1995 letter, Dr. Michael Lupashunski stated 
that he had treated the appellant in 1988 and 1989 with the 
chief complaint of severe foot pain.  He noted that she had 
undergone surgical correction for bunion deformity.  Dr. 
Lupashunski stated that he initially treated the appellant 
conservatively consisting of debridement of callosus with 
application of the pads.  He noted that this was helpful but 
that the pads caused irritation due to the adhesive. 

The appellant underwent a VA examination in December 1995.  
The appellant reported constant pain in her right foot 
especially after being on her feet for long periods of time.  
She reported that she limped when she first got up in the 
morning.  The VA examiner stated that vascularly, the 
appellant had a dorsalis pedis pulse of 2/4 bilaterally and 
the posterior tibial pulse was 2/4 bilaterally.  Muscle power 
was 5/5 for inverters, evertors, dorsiflexors and plantar 
flexors of the lower extremities bilaterally.  Joint range of 
motion was intact for subtalar joint, ankle, and first 
metatarsophalangeal joints bilaterally.  There was no 
crepitus noted.  The VA examiner stated that the appellant 
had pain upon palpation of the medial calcaneal tubercle 
bilaterally, right being greater than the left.  The VA 
examiner stated that the appellant had positive Windlass 
bilaterally.  The VA examiner stated that the appellant had a 
cavus foot bilaterally, which, upon weight bearing, turned 
into a pes planovalgus with a hallux abductovalgus deformity 
bilaterally.  The appellant had no secondary skin or vascular 
changes noted.  The gait pattern was abducted.  The diagnoses 
were (1) nonweight bearing cavus foot with a weight bearing 
pes planovalgus deformity bilaterally; (2) hallux 
abductovalgus bilaterally and (3) heel spur syndrome with 
chronic plantar fasciitis bilaterally, right greater than 
left.

In January 1997, the appellant underwent an examination with 
Dr. Irven.  Dr. Irven noted that the appellant's heel walk 
and toe walk were negative bilaterally.  

The appellant underwent a VA examination in March 1998.  The 
appellant complained of continuing pain in her feet from the 
bunions.  Upon physical examination, the weight bearing and 
nonweight bearing alignment of the feet were normal.  The VA 
examiner noted that in a comment in the face sheet of the 
examination report that it noted that the appellant had 
bilateral cavus with pes planus valgus deformity created.  
This VA examiner stated, "This statement is false.  These 
are opposite ends of the spectrum of foot deformities and 
cannot be present in a single foot."  The VA examiner stated 
that the appellant did not appear to have either of these 
deformities.  The VA examiner stated that the appellant had 
bilateral hallux valgus deformities which were the bunions.  
He noted that the appellant had a small bunion on each foot, 
which the appellant reported were tender to palpation.  The 
VA examiner stated that the appellant had undergone prior 
surgery on the right and that the incision was well healed.  
The hallux valgus was easily correctable to "mutual" 
bilaterally.  There was tenderness with palpation over the 
plantar aspect of the heel bilaterally.  X-rays taken of the 
feet were normal bilaterally.  The impression was bilateral 
plantar fasciitis and bilateral bunion deformities.  The VA 
examiner stated that he did not feel that the appellant had 
any significant disability related to the bunions and noted 
that the appellant should not have any difficulty with 
ambulation related to the bunions.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  The below evaluations address bilateral foot 
disabilities.

Mild acquired flat feet with symptoms relieved by built-up 
shoe or arch support warrants a noncompensable evaluation.  
38 C.F.R. Part 4, Diagnostic Code 5276 (1998).  Moderate 
acquired flat feet with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet warrants a 
10 percent evaluation.  Id.  Severe acquired flat feet where 
there is objective evidence of marked deformity (pronation, 
abduction, etc.) accentuated pain on manipulation and use, 
indication of swelling on use, characteristic callosities 
warrants a 30 percent evaluation.  Id.  Pronounced acquired 
flat feet where there is marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances 
warrants a 50 percent evaluation.  Id.

Acquired bilateral claw foot (pes cavus) where the great toe 
is dorsiflexed, where there is some limitation of 
dorsiflexion at the ankle, and where there is definite 
tenderness under the metatarsal heads warrants a 10 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5278 (1998).  
Acquired bilateral pes cavus with all toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to 
right angle, shortened plantar fasciae, and marked tenderness 
under the metatarsal heads warrants a 30 percent evaluation.  
Id.  Acquired pes cavus with marked contraction of plantar 
fasciae with dropped forefoot, all toes hammer toes, very 
painful callosities and marked varus deformity warrants a 
50 percent evaluation.  Id.  

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 30 percent.  In June 1994, the right 
foot had point tenderness in the medial aspect of the heel 
pad distally.  There was no bony abnormality appreciated.  
There was no tenderness over the Achilles tendon.  In 
September 1994, the right heel pad was slightly tender in the 
distal aspect, but without palpable abnormalities.  In 
September 1994, the appellant complained of a painful right 
heel.  In October 1994, the appellant reported that she was 
most symptomatic in the morning.  There was slight tenderness 
in the Achilles tendon.  There was definite tenderness at the 
center of the heel and the distal medial aspect of the 
calcaneus and plantar fascia.  Flexor hallucis longus tendon 
was not as symptomatic.  X-rays revealed a very small heel 
spur on the right foot.  Dr. Finkel stated that he thought 
that the appellant had plantar fasciitis.

In December 1995, the appellant reported constant pain in her 
right foot, especially after being on her feet for long 
periods of time.  She stated that she limped when she first 
got up in the morning.  Muscle power was 5/5 for inverters, 
evertors, dorsiflexors, and plantar flexors of the lower 
extremities bilaterally.  Joint range of motion was intact 
for subtalar joint, ankle, and first metatarsophalangeal 
joints bilaterally.  There was no crepitus noted.  There was 
pain on palpation of the medial calcaneal tubercle 
bilaterally, right greater than left.  The VA examiner stated 
that the appellant had a cavus foot bilaterally, which, upon 
weight bearing, turned into a pes planovalgus with hallux 
abductovalgus deformity bilaterally.  The VA examiner stated 
that the appellant's gait pattern was abducted.

In March 1998, the VA examiner stated that examination of the 
appellant's weight bearing and nonweight bearing alignment 
were normal.  He stated that the appellant did not have 
bilateral cavus or bilateral pes planus.  He stated that such 
deformities could not be present in a single foot.  The VA 
examiner stated that the appellant had bilateral hallux 
valgus deformities, which were bunions.  The appellant 
reported that the bunions were tender, but the VA examiner 
stated that this was not a significant disability.  The Board 
finds that such evidence is indicative of no more than a 
30 percent evaluation.  See 38 C.F.R. Part 4, Diagnostic 
Codes 5276, 5278.

An evaluation in excess of 30 percent is not warranted.  In 
the December 1995 VA examination report, the VA examiner 
stated that the appellant had pes planovalgus when weight 
bearing.  No medical professional has stated that the 
appellant's feet have marked pronation, extreme tenderness of 
the plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation or 
that her feet cannot be improved by orthopedic shoes or 
appliances to warrant a 50 percent evaluation.  See 38 C.F.R. 
Part 4, Diagnostic Code 5276; see Buckley v. West, 12 Vet. 
App. 76 (1998).  Additionally, no medical professional has 
stated that the appellant has marked contraction of plantar 
fasciae with dropped forefoot.  No medical professional has 
entered a diagnosis of hammer toes, very painful callosities, 
or marked varus deformity to warrant a 50 percent evaluation.  
See 38 C.F.R. Part 4, Diagnostic Code 5278.  Thus, the Board 
finds that the appellant's bilateral cavus foot with pes 
planovalgus deformity, hallux abductovalgus, heel spur 
syndrome and chronic plantar fasciitis is no more than 
30 percent disabling.

Additionally, the Board has considered the appellant's claim 
for an increased evaluation under DeLuca v. Brown, 8 Vet. 
App. 202 (1995); however, Diagnostic Codes 5276 and 5278 are 
"not predicated on loss of range of motion, and thus 
[38 C.F.R.] §§ 4.40 and 4.45, with respect to pain, do not 
apply" to the appellant's claim.  Johnson v. Brown, 9 Vet. 
App 7, 11 (1996) (discussing Diagnostic Code 5257, which 
addresses instability of the knee).  Id.  Thus, the Board has 
not considered DeLuca as to the appellant's claim for an 
increased evaluation.

The appellant is competent to report her symptoms; however, 
to the extent that she has described that her service-
connected bilateral cavus foot with pes planovalgus 
deformity, hallux abductovalgus, heel spur syndrome and 
chronic plantar fasciitis are more than 30 percent disabling, 
the medical findings do not support her contentions.  The 
Board attaches far greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
appellant's statements, even if sworn, in support of a claim 
for monetary benefits.  Taking the appellant's contentions 
into account and the medical findings, an evaluation in 
excess of 30 percent is not warranted.  To this extent, the 
preponderance of the evidence is against her claim and there 
is no doubt to be resolved. 38 U.S.C.A. § 5107(b) (West 
1991).



ORDER

Service connection for low back disorder, to include 
spondylolysis, L5, unilaterally; lumbar radiculopathy; lumbar 
levroscoliosis; Schmorl's node; posterior bulging annuli at 
L4-L5, L5-S1; lumbar strain; degenerative disc disease; 
lumbalgia; subluxation L5; myospasms; and low back syndrome 
due to disc degeneration L5-S1, is denied.  An increased 
evaluation for bilateral cavus foot with pes planovalgus 
deformity, hallux abductovalgus, heel spur syndrome and 
chronic plantar fasciitis is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 
- 19 -


- 1 -


